EXHIBIT 99.1 1st Street Pompano Beach, FL 33069 NEWS November 14, 2011 FOR MORE INFORMATION: 954-917-4114 HOWARD L. EHLER, JR. CHIEF OPERATING OFFICER IMPERIAL ANNOUNCES THIRD QUARTER AND NINE MONTHS 2011 RESULTS Pompano Beach, FL………Imperial Industries, Inc. (OTCBB: “IPII”) announced today the results of operations for the third quarter and nine months ended September 30, 2011. Net sales for the third quarter ended September 30, 2011 were $1,697,000, compared to $1,897,000 for the same period in 2010, a decrease of 10.5%. For the third quarter ended September 30, 2011, the Company had a loss from continuing operations of $495,000, or $.19 per diluted share, compared to a loss from continuing operations of $321,000, or $.13 per diluted share, for the same period in 2010. Discontinued operations related to the closure of the Company’s distribution facilities during 2009 and 2008 accounted for losses of $38,000, or $.02 per diluted share in the third quarter of 2011 compared to $177,000, or $.07 per diluted share in the prior year period. The Company generated a net loss, including discontinued operations, for the third quarter ended September 30, 2011 of $533,000, or $.21 per diluted share, compared to a net loss, including discontinued operations, of $498,000, or $.20 per diluted share, for the same period in 2010. Net sales for the nine months ended September 30, 2011 were $5,639,000, compared to $6,465,000 for the same period in 2010, a decrease of 12.8%. For the nine months ended September 30, 2011, the Company had a loss from continuing operations of $907,000, or $.36 per diluted share, compared to a loss from continuing operations of $921,000, or $.36 per diluted share, for the same period in 2010. In the first nine months of 2011, the loss from continuing operations included a gain of $325,000 from the settlement of certain litigation. Loss from continuing operations for the comparable 2010 nine month period included income of $32,000 arising from a reduction in the accrued loss contingency related to guarantees of certain obligations of the Company’s discontinued distribution operations. Discontinued operations accounted for losses of $215,000, or $.08 per diluted share, for the first nine months of 2011 compared to $537,000, or $.21 per diluted share, in the prior year period. Results of discontinued operations for the first nine months of 2010 included a $230,000 gain realized from the sale of certain real property associated with the discontinuance of the Company’s former distribution facilities. As a result, the Company incurred a net loss of $1,122,000, or $.44 per diluted share, for the first nine months of 2011 compared to a net loss of $1,458,000, or $.57 per diluted share, for the comparable period in 2010. S. Daniel Ponce, Imperial’s Chairman of the Board, stated: “The on-going recessionary conditions in the construction industry continue to result in lower demand for Company products from historical levels and have adversely affected sales, operating results and cash flows in the third quarter of 2011. We are concentrating our efforts on initiatives to expand and improve our product line offerings, as well as our geographic reach, in an effort to generate additional revenues to augment our core operations while remaining focused on our goal of controlling costs and maintaining liquidity until residential and commercial construction activity increases above near record lows. In addition, as the Company continues to generate negative cash flows, management has begun focusing its efforts to secure debt or equity financing to generate additional funds for operations.” Page 2 of News Release dated November 14, 2011 For more information, please refer to the Company’s Form 10-Q for the quarter ended September 30, 2011 which is being filed with the Securities and Exchange Commission on November 14, 2011 and which will be available on the Company’s website www.imperialindustries.com shortly. The content of the Company’s website is not, nor should it be deemed to be, incorporated by reference into any reports that we file with the SEC. Imperial Industries, Inc., through its subsidiary, Premix-Marbletite Manufacturing Co., is engaged in the manufacture and distribution of pool, stucco, plaster and roofing products to building materials dealers, contractors and others, primarily in the State of Florida and to a lesser extent, the rest of the Southeastern United States, with facilities in the State of Florida. See our website at www.imperialindustries.com for more information about the Company. The statements in this press release contain certain forward-looking statements, which are subject to risks and uncertainties. Such statements, including those regarding, among other things, the success of the Company’s sales and marketing efforts, improvements in productivity, the Company’s strategy and future prospects, are dependent on a number of factors, including changes in economic, business, and competitive market conditions, and availability of financing, only some of which are within the Company’s control. Actual results could differ materially from those currently anticipated due to a number of factors, including those set forth in the Company’s Securities and Exchange Commission filings under “Risk Factors.”The Company assumes no obligation to update forward-looking information to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information. A more detailed discussion of risks attendant to the forward-looking statements included in this press release are set forth in the “Forward-Looking Statements” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission (“SEC”), and in other reports already filed with the SEC. Page 3 of News Release dated November 14, 2011 IMPERIAL INDUSTRIES, INC. Financial Highlights (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, Net Sales $ Loss from continuing operations, net of taxes (1) $ ) $ ) $ ) $ ) Loss from discontinued operations, net of taxes (2) Net loss $ ) $ ) $ ) $ ) Loss per Common Share: Loss from continuing operations - basic and diluted $ ) $ ) $ ) $ ) Loss from discontinued operations - basic and diluted ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Notes to Financial Highlights (1) For the nine months ended September 30, 2011, loss from continuing operations includes a $325,000 gain on the settlement of certain litigation. In comparison, for the nine months ended September 30, 2010, the loss from continuing operations includes income of $32,000, resulting from a reduction in an accrued loss contingency related to the discontinuance of the Company's former distribution operations. (2) For the nine month period ended September 30, 2010, loss from discontinued operations includes a gain of $230,000 realized from the sale of real property associated with the Company's former distribution facilities.
